NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

BED XAVIER,                              )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-2624
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Manatee County; Susan Maulucci, Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.